          Case 1:21-cv-10081-IT Document 1 Filed 01/15/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
______________________________
CLIFFORD FORESE                )
      Plaintiff,               )  DOCKET No. 21-10081
                               )
v.                             )
                               )  COMPLAINT AND JURY DEMAND
MATTHEW HALEY                  )
      Defendants.              )
                               )

                                  INTRODUCTION

1.   This is an action for money damages for violations of the Plaintiff’s

     constitutional rights brought pursuant to 42 U.S.C. § 1983 and related state

     law. Plaintiff Clifford Forese alleges that the Defendant Matthew Haley falsely

     arrested him and used excessive force against him in violation of the Fourth

     and Fourteenth Amendments to the United States Constitution and the

     Massachusetts Civil Rights Act, M.G.L. c. 12, § 11I. As a result of the

     Defendant’s unlawful conduct, the Plaintiff sustained serious injuries,

     including two protruding disks and a pinched nerve in his upper spine.

                                  JURISDICTION

2.   Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343, and on the pendent

     jurisdiction of this court to entertain related claims arising under state law.

                                      PARTIES

3.   At all times relevant to this action, Plaintiff Clifford Forese was a resident of

     Pawtucket, Rhode Island.




                                           1
          Case 1:21-cv-10081-IT Document 1 Filed 01/15/21 Page 2 of 6




4.   Defendant Matthew Haley is a police officer for the Massachusetts Bay

     Transportation Authority (“MBTA”), acting under color of law at all times

     relevant to this Complaint, and is sued in his individual capacity as a police

     officer for the MBTA.

                                       FACTS

5.   On September 15, 2018, Mr. Forese was with his girlfriend, Penny Reyes, for a

     night out in Boston.

6.   Just after midnight, they approached South Station hoping to take the

     commuter rail back home, but learned that they had missed the last train. So

     instead, they decided to call an Uber to pick them up.

7.   As they arrived at the station entrance, they saw a stranger talking to a

     security guard. This man then asked the Plaintiff and Ms. Reyes if they had a

     charger so that he could plug in his phone and call himself an Uber home. Mr.

     Forese said that he did.

8.   Mr. Forese, Ms. Reyes, and the stranger were allowed into South Station by

     this security guard who can be seen on video escorting them to the outlets

     behind the police desk, which was unoccupied at the time.

9.   After a few minutes, Defendant Haley approached them.

10. Haley pointed the flashlight in their faces and asked them why they were

     touching “my desk.”

11. Mr. Forese put his hands in the air in response to the officer shining the

     flashlight in his eyes.




                                          2
          Case 1:21-cv-10081-IT Document 1 Filed 01/15/21 Page 3 of 6




12. Mr. Forese then turned back towards the desk away from the officer, while

    Haley went around to the inside of the desk and spoke to the man charging his

    phone.

13. After some discussion, Haley told the man that he could not charge his phone

    and that he had to leave the station.

14. Mr. Forese then swore at the Defendant and asked him why he was being

    difficult, trying to explain that the man was stranded in Boston with no way to

    get home.

15. Haley then approached the Plaintiff and became physically confrontational.

16. The Defendant also claimed at this time that the station was closed, even

    though video demonstrates that numerous others were passing through and

    sitting in the waiting area while this conversation was happening.

17. Suddenly and without warning, Haley pushed Mr. Forese three or four times,

    causing him to lurch backwards approximately twenty feet.

18. Defendant Haley then tackled the Plaintiff and took him to the ground,

    causing Mr. Forese to land awkwardly on his neck and shoulder.

19. Once on the ground, Defendant Haley removed his OC cannister and

    threatened to spray the Plaintiff in the face.

20. He then wrenched Mr. Forese’s arms behind his back into a stress position and

    handcuffed him.

21. He then pulled Mr. Forese up violently by his arms, causing additional pain to

    his neck and shoulder area.




                                            3
          Case 1:21-cv-10081-IT Document 1 Filed 01/15/21 Page 4 of 6




22. Haley then placed the Plaintiff under arrest and dragged him out of the

     station.

23. Defendant Haley claimed that Mr. Forese used his hip and handcuffed hands

     to strike him while they were walking towards the exit, but video evidence

     showed this to be a lie.

24. Although South Station has a surveillance camera pointed at the area where

     most of the struggle took place, the Defendant failed to obtain the crucial few

     minutes of video which would have captured much of this encounter.

25. The MBTA later deleted the video recording despite a court order not to do so.

26. Forese was taken to the police station and charged with Assault and Battery on

     a Police Officer and Trespassing.

27. After a jury trial in which both parties and Ms. Reyes testified, the Plaintiff

     was found not guilty of all charges.

28. As a result of this incident, the Plaintiff suffered serious and painful injuries to

     his back, neck, and shoulder, including two protruding disks and a pinched

     nerve in his upper spine.

29. At the time of this encounter, Mr. Forese was working in the construction

     industry full time, earning approximately $2500 per month. As a result of the

     injuries caused by the Defendant, he could not work for nearly eighteen

     months. While the Plaintiff has since returned to occasional work, he can only

     do light duty and it is more difficult to find construction jobs due to potential

     employers’ concerns over his injuries.




                                            4
           Case 1:21-cv-10081-IT Document 1 Filed 01/15/21 Page 5 of 6




                                   COUNT I
                           VIOLATION OF 42 U.S.C. § 1983

30. The Plaintiff restates the allegations in paragraphs 1 through 29 and

    incorporates said paragraphs herein as paragraph 30.

31. By the actions described above in paragraphs 1 through 29, the Defendant,

    acting under color of law, deprived the Plaintiff of his right to be free from

    unlawful seizure and the use of excessive force, in violation of 42 U.S.C. § 1983

    and his Fourth and Fourteenth Amendment rights as guaranteed by the United

    States Constitution.

                             COUNT II
            VIOLATION OF MASSACHUSETTS CIVIL RIGHTS ACT
                          M.G.L. ch. 12, § 11I

32. The Plaintiff restates the allegations in paragraphs 1 through 29 and

    incorporates said paragraphs herein as paragraph 32.

33. By the actions described above in paragraphs 1 through 29, the Defendant

    violated the Plaintiff’s civil rights through threats, intimidation, and coercion, in

    violation of M.G.L. ch. 12, § 11I.

 WHEREFORE, the Plaintiff requests that this Court award:

           1. Compensatory damages;

           2. Punitive damages;

           3. The costs of this action, including reasonable attorneys’ fees; and,

           4. Such other and further relief as this Court may deem necessary and

              appropriate.




                                            5
        Case 1:21-cv-10081-IT Document 1 Filed 01/15/21 Page 6 of 6




                        DEMAND FOR JURY TRIAL

     A jury trial is hereby demanded.


DATED: January 15, 2021

                                            Respectfully Submitted
                                            Clifford Forese
                                            By his attorneys,


                                            /s/ Michael Tumposky
                                            Michael Tumposky
                                            BBO No. 660618
                                            Jessica D. Hedges
                                            BBO No. 645847
                                            Hedges & Tumposky, LLP
                                            50 Congress Street, Suite 600
                                            Boston, MA 02109
                                            T) (617) 722-8220




                                        6
